Citation Nr: 1454026	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  06-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic ear disorder to include otitis externa and swimmer's ear. 

2.  Entitlement to service connection for a chronic sinus disorder to include sinusitis and allergic rhinitis claimed as the result of Agent Orange exposure and/or asbestos exposure. 

3.  Entitlement to service connection for a chronic right shoulder disorder to include tendonitis claimed as the result of mustard gas exposure. 

4.  Entitlement to service connection for a left shoulder disorder, including arthritis.
 
5.  Entitlement to service connection for irritable bowel syndrome (IBS) (claimed as stomach spasms).
 
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

7.  Entitlement to special monthly pension based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977.  Service personnel records confirm that the Veteran had periods of "sea service" during which he served aboard Coast Guard Cutters.  However, there is no indication that the Veteran ever deployed to Vietnam or to any foreign nation during service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2009 rating decisions of the Nashville, Tennessee, Regional Office (RO). 

In April 2008, the Board denied service connection for Type II diabetes mellitus claimed as the result of mustard gas exposure, hypertension claimed as the result of asbestos exposure, otitis externa to include swimmer's ear, sinusitis claimed as the result of Agent Orange exposure and/or asbestos exposure, and right shoulder tendonitis claimed as the result of mustard gas exposure and remanded the issue of special monthly pension based on the need for regular aid and attendance or being housebound to the RO for additional action.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). 

In September 2009, the Court affirmed those portions of the April 2008 Board decision which denied service connection for Type II diabetes mellitus and hypertension; vacated those portions of the Board's decision which denied service connection for otitis externa, sinusitis, and right shoulder tendonitis; and remanded those issues to the Board for additional action. 

In July 2010 the Board remanded the Veteran's claims for service connection for otitis externa, sinusitis, and right shoulder tendonitis, and remanded the claim for special monthly pension based on the need for regular aid and attendance or being housebound. 

The Veteran's claims were again remanded by the Board in March 2013.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The issues of entitlement to left and right shoulder disabilities, the TDIU issue, and the special monthly pension issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not develop a chronic ear disorder during service and he does not have any current ear disorder that is related to service.  

2.  The Veteran did not experience a chronic sinusitis condition during service and his current chronic sinusitis is unrelated to service, including alleged exposure to Agent Orange, frigid weather, and asbestos.

3.  The Veteran's current allergic rhinitis is unrelated to service, including alleged exposure to Agent Orange, frigid weather, and asbestos.

4.  The Veteran did not develop IBS until many years after discharge from service and his current IBS is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic ear disorder, to include otitis externa and swimmer's ear, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §3.303 (2014).

2.  The criteria for service connection for a chronic sinus disorder, to include sinusitis and allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Letters sent to the Veteran in December 2003, April 2004, and April 2009 advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

The timing notification requirements listed in 38 C.F.R. § 3.159 should include all downstream issues of the claim.  (i.e., the initial-disability-rating and effective-date elements of a service-connection claim).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The April 2009 letter advised the Veteran of the bases for assigning ratings and effective dates if service connection was granted for his claimed stomach disorder.  Although the Veteran was not provided notice of the type of evidence necessary to establish a disability rating or effective date by the December 2003 and April 2004 notice letters, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  As explained below, the Board has determined that service connection is not warranted for his claimed chronic ear disorder or his claimed chronic sinus disorder.  Consequently, no disability ratings or effective dates will be assigned, so there can be no possibility of any prejudice to the Veteran in not notifying him of the evidence pertinent to those elements.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), VA treatment records, service personnel records, Social Security Administration (SSA) records, and private medical records.  VA medical examinations and VA medical opinions have been obtained.  The Veteran's claims were remanded by the Board in March 2013.  The AOJ was instructed to obtain additional VA treatment records, instructed to give the Veteran the opportunity to provide information or records regarding medical treatment prior to service, and instructed to obtain additional VA medical opinions regarding the right shoulder and the sinusitis disorders.  The Board notes that an adequate VA medical opinion was obtained regarding the Veteran's sinusitis disability and that additional VA treatment records were obtained in compliance with the remand.  The Veteran was asked to provide information regarding medical treatment prior to service.  With regard to the sinusitis claim the Board finds that there was substantial compliance with the remand.  There is no indication that there is any additional obtainable evidence regarding the claims decided below that should be obtained to substantiate these claims.

The Board additionally notes that the Veteran's claims were previously remanded by the Board in July 2010.  In compliance with the July 2010 remand the Veteran's SSA records were obtained.  Also in compliance with the July 2010 remand the Veteran's was provided VA medical examinations. 

Although VA did not provide the Veteran with a medical examination regarding his IBS claim, none was required in this case.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, as is further discussed below, the Board has found that the claim for service connection for IBS has not met this criteria and no examination is necessary.

In sum, the Board is satisfied that the originating agency properly processed the claims decided below after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and Regulations

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110 , 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

III.  Claimed Exposures

On a VA Form 21-526 received in December 2003 the Veteran checked boxes which indicated exposure to various toxins and environmental hazards.  He indicated exposure to Agent Orange, asbestos, mustard gas, and ionizing radiation.  In fact, he specifically claimed to have been exposed to radiation as a result of atmospheric testing.  When he provided a written narrative to support his claims the Veteran made vague and general allegations of exposure to toxins and radiation during service and that these caused some sort of delayed onset disabilities.  Review of the evidence of record including his STRs, and service personnel records reveals that his claims of exposure to all of these toxins, with the possible exception of exposure to asbestos during shipboard service, to be wholly unsubstantiated and unsupported.

IV.  Chronic Ear Disorder

On his December 2003, original claim, the Veteran asserted that he developed swimmer's ear during basic training and that he had had a chronic ear infection ever since.  

The Veteran's service treatment records (STRs) contain a July 1973 treatment record noting that the Veteran had a number of symptoms including chest hurting, cough, sore throat and right ear ache, and such were attributed to a mild upper respiratory infection.  The remainder of the STRs are silent to any ear complaints.  In June 1977, in preparation for discharge from service the Veteran completed a report of medical history (RMH).  On this form the Veteran indicated that he did not have any ear trouble.  On the June 1977 discharge physical examination, the Veteran's ears were noted as "normal" without any abnormality noted by the examining physician. 

A VA treatment record dated July 1980 reveals that the Veteran was treated for otitis externa of the right ear.  A private medical treatment record dated February 1997 also reveals treatment for an infection of the right ear with a diagnosis of otitis externa.  A July 2000 VA treatment record noted a history of recurrent otitis externa.  An October 2008 VA treatment record noted the Veteran to have chronic otitis externa of the right ear.  Subsequent VA treatment records indicate additional treatment for right ear infections.  

On VA examination in November 2006, the Veteran reported having ear infections ever since he entered active service in 1973.  He indicated having three episodes of otitis externa per year.  On examination, the VA physician found no evidence of a current ear infection. 

On VA audiology examination in January 2012, the examiner found no current ear disability other than tinnitus.  The examiner opined that the tinnitus was unrelated to service, she noted that tinnitus first developed many years after discharge from service and that the Veteran had civilian noise exposure.     

The Veteran was afforded a VA ear examination in February 2012.  The Veteran reported that he had had chronic ear problems since boot camp in June 1973.  He stated that he never had the ear problems prior to boot camp.  He reported two or three episodes of otitis media a year often associated with discharge, the last episode being 1.5 years ago.  He also complained of intermittent right sided otalgia.  He described an intermittent decrease in hearing.  The Veteran reported dry and scaly external ear canals and itching of the ear canals.  Examination of the ear canals was normal.  

The Veteran's claims file was reviewed by another VA physician later in February 2012.  This VA physician summarized the Veteran's relevant history, including the Veteran's reports of frequent swimming in the Coast Guard and his report of having chronic ear problems ever since boot camp in June 1973.  The VA physician opined that the Veteran's complaints of intermittent right sided otalgia were due to temporomandibular joint (TMJ) disorder.  She noted that the Veteran did not have hearing loss.  She noted that the evaluation in July 1973 (during service) for ear ache related to water exposure could be "swimmer's ear" which is widely prevalent across the population and is self-limited.  She noted that there was no evidence of any residuals.  She further opined that cold weather and asbestos exposure do not result in ear disease.  

The Board notes that there is no assertion or evidence indicating that TMJ may be related to service.  See Delisio v. Shinseki, 25 Vet. App. 45 (2011).  

The record confirms that the Veteran experienced a right ear ache on one occasion during service and the record confirms that the Veteran now has a chronic otitis externa disability.  Furthermore, the Veteran asserts that he has had chronic ear problems ever since service.  However, otitis externa is not a chronic disease as provided by 38 C.F.R. § 3.309(a).  The Court of Appeals for the Federal Circuit has recently provided guidance regarding the use of continuity of symptomatology as provided in 38 C.F.R. § 3.303(b) and has restricted its use to those specific chronic diseases provided in 3.309(a).  Specifically, the Court held that continuity of symptomatology in § 3.303(b) has no role "other than to afford an alternative route to service connection for specific chronic diseases."  Walker v. Shinseki, 708 F.3d 1331 (2013). 

The Board finds that the preponderance of the most probative evidence is against the Veteran's claim for service connection for a chronic ear disorder to include otitis externa and swimmer's ear.  With regard to the STR reflecting a complaint of right ear ache on one occasion during service, the Board notes that the Veteran was not noted to have otitis at that time and the right ear ache was attributed to a mild upper respiratory infection.  Additionally, after that episode in July 1973, the STRs are silent for any ear complaints.  The Board notes that although the Veteran reported a number of physical complaints on this RMH at time of discharge, he indicated that he had not had any ear problems.  The Board finds that the Veteran's contemporaneous report in June 1977 of not having ear problems to be more probative than his current assertions of chronic ear aches ever since July 1973.  Furthermore, in February 2012 a VA audiologist indicated that the Veteran had no residuals resulting from the ear complaints in July 1973.  With regards to the Veteran's current complaints of chronic otitis externa and right ear otalgia, there is no indication that the Veteran had either during service or for years after service, and there is no medical evidence indicating any relationship between the current ear disabilities and service.  The Board finds the Veteran's lay statements asserting such to be of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's has current chronic ear disability that is related to the recorded complaint of ear ache on one occasion during service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds the February 2012 VA physician's opinion indicating that the Veteran's complaint of ear pain during service did not result in residuals and that cold weather and asbestos exposure do not result in ear disease to be the most probative evidence.  

Accordingly, the Board finds that the preponderance of the evidence indicates that the Veteran's current ear complaints are unrelated to service and that service connection for a chronic ear disorder to include otitis externa and swimmer's ear must be denied.

V.  Sinus Disorder 

The Veteran claims entitlement to service connection for sinusitis.  He further claims that his sinusitis is the result of Agent Orange exposure during service.  The Board notes that the Veteran did not have service in Vietnam and there is no indication in the record verifying that the Veteran had any exposure to herbicides during service.   The Board further notes that sinusitis and allergic rhinitis are not among the disabilities listed under 38 C.F.R. § 3.309 for which presumptive service connection is warranted for those exposed to Agent Orange.  Furthermore, there is no competent evidence relating the Veteran's sinusitis or allergic rhinitis disabilities to exposure to Agent Orange.  The Veteran as a lay person is not competent to provide such and etiological opinion as it is beyond the ability of a lay person to observe.

Although an October 2013 VA examiner opined that there was clear and unmistakable evidence that the Veteran's sinusitis pre-existed service, the Board does not find this opinion to carry any probative value as to whether the Veteran had a sinus disability prior to service.  The VA examiner based her opinion on the Veteran reporting that he had a history of sinusitis on his induction report of medical history.  However, the Board notes that the May 1973 medical examination on entry to service did not indicate that the Veteran had sinusitis at that time.  The Veteran's history alone on an induction report of medical history does not constitute a condition having been "noted upon entry" for purposes of the presumption of soundness.  See 38 C.F.R. § 3.304(b) (2014); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Therefore, the Board finds that the October 2013 VA examiner's rationale regarding whether the Veteran had a pre-existing sinus disability is faulty in this respect and there is not clear and unmistakable evidence that the Veteran had a sinus disorder that pre-existed service.  Furthermore, a review of the Veteran's STRs does not show that the Veteran ever manifested a sinus disorder at any time during service.  Therefore, absent manifestation or incurrence of a sinus disorder in service, the clear and unmistakable evidence standard relating to pre-existing conditions is not for application.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  

The STRs contain a July 1973 reference to chest hurting, cough, sore throat and ear ache, but do not indicate that this was due to sinusitis.  Although the Veteran reported a history of sinusitis on his May 1973 induction RMH and on his June 1977 discharge RMH, and he reported a history of occasional sinus trouble on a July 1975 medical history for dental treatment, the STRs do not indicate that the Veteran was ever treated for a sinusitis or any other sinus disability during service.  

The claims file contains VA treatment records dating from September 1979 onward.  These records show treatment for various ailments, but do not show any indication that the Veteran had a sinus condition until July 2000.  Subsequent VA medical records show intermittent treatment for sinusitis.  

None of the medical evidence relates the Veteran's current sinusitis disability to service.  To the contrary, on VA examination in December 2011, the physician examined the Veteran and reviewed his medical history and opined that it was less likely than not that the Veteran's sinus condition (sinusitis/allergic rhinitis) originated during service or was related to cold exposure.  The Board also notes that the October 2013 VA examiner opined that sinusitis is not among the conditions related to Agent Orange exposure and the VA examiner was unaware of any connection between sinusitis and exposure to frigid weather or asbestos.  

The Board has considered the Veteran's assertions that he developed sinusitis disorder as a result of service due getting water in his ears while swimming, as well as due to exposure to Agent Orange, frigid weather, and asbestos.  However, the Board finds the medical opinions to be more probative than the Veteran's assertions.  See Jandreau.  The Veteran as a lay person is not competent to provide an etiological opinion for sinusitis as this is beyond the capability of a lay person to observe.  Given that the most probative evidence of record indicates that the Veteran's current sinusitis disability is unrelated to service, including any claimed exposure to frigid weather, asbestos and Agent Orange, service connection for sinusitis is not warranted.

Additionally, the Board finds that the Veteran did not develop allergic rhinitis as a result of service.  VA treatment records from March 2007 reveal that the Veteran has allergic rhinitis in addition to his sinusitis disability.  The STRs reveal no treatment for allergic rhinitis.  The only notation related to allergic rhinitis was on the Veteran's June 1977 RMH, in which the Veteran reported that he had had hay fever.  The June 1977 discharge examination report did not diagnose the Veteran to have allergic rhinitis or hay fever.  

In this case the most probative evidence regarding the Veteran's current allergic rhinitis disability are the December 2011, February 2012 and October 2013 VA medical opinions.  A VA physician reviewed the Veteran's records and opined in December 2011 that the Veteran's allergic rhinitis did not originate during service and was not related to cold exposure.  In February 2012, a VA otolaryngologist examined the Veteran and opined that the Veteran's allergic rhinitis was not related to service.  Additionally a VA physician reviewed the Veteran's records in October 2013 and indicated that he did not think that the Veteran's allergic rhinitis was related to Agent Orange exposure, frigid weather exposure, or asbestos exposure.  

The Board has considered the Veteran's assertions that he developed an allergic rhinitis disorder as a result of service due to exposure to Agent Orange, frigid weather, and asbestos.  However, the Board finds the medical opinions to be more probative than the Veteran's assertions as the Veteran is not competent as a lay person to opine that allergic rhinitis is due to Agent Orange, frigid weather and asbestos.  See Jandreau.  Given that the most probative evidence of record indicates that the Veteran's current allergic rhinitis disability is unrelated to service, including any claimed exposure to frigid weather, asbestos and Agent Orange, service connection for allergic rhinitis is not warranted.  

The Board further notes, to the extent that the Veteran's allergic rhinitis is a result of seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen, such are generally to be regarded as acute diseases, healing without residuals and thus not a chronic disability subject to service connection.  See 38 C.F.R. § 3.380.

Based on the above, the Board finds that the Veteran's claim for service connection for chronic sinus disorder to include sinusitis, and allergic rhinitis, claimed as the result of Agent Orange exposure and/or asbestos exposure, is not warranted.


VI.  IBS

The Veteran reported in March 2009 that he had developed stomach spasms.  The AOJ accepted this statement as a claim for service connection for irritable bowel syndrome.  The Veteran has made no assertions as to how his complaints of stomach spasms are related to his military service.  

A review of the STRs reveal no complaints of "stomach spasms" and no diagnoses of IBS.  The STRs contain no complaints relating to the stomach except for on the Veteran's June 1977 RMH, in preparation for discharge from service, at which time the Veteran reported frequent indigestion.  The Board notes that the June 1977 discharge examination report reveals no stomach or intestinal abnormalities.  

A December 2000 VA treatment record notes that the Veteran had no GI or GU complaints.  The post service medical records reveal no gastrointestinal complaints until September 2001, at which time the Veteran was treated at a VA facility for anemia and he was found to have an ulceration of the esophagus.  

VA treatment records reveal that the Veteran first complained of stomach spasms in November 2008.  The next month he was diagnosed with IBS.  The Veteran received VA treatment in July and August 2010 for GERD and constipation.  Subsequent VA treatment records reveal continuing medication for treatment of IBS as well as occasional exacerbations.   

In this case the evidence shows that the Veteran's IBS first developed many years after discharge from service and there is no evidence relating the Veteran's current IBS to any incidence of service.  The Board notes that the Veteran has not asserted that he had IBS or stomach spasms during service or that he has experienced such ever since service.  There is also no medical evidence indicating that IBS may be related to service.  Given that there is no evidence relating the Veteran's current IBS disability to the Veteran's active service, service connection for IBS is not warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a chronic ear disorder to include otitis externa and swimmer's ear is denied. 

Entitlement to service connection for a chronic sinus disorder to include sinusitis and allergic rhinitis claimed as the result of Agent Orange exposure and/or asbestos exposure is denied. 

Entitlement to service connection for irritable bowel syndrome IBS (claimed as stomach spasms) is denied.


REMAND

In March 2013, the Board remanded the Veteran's claim of entitlement to service connection for a right shoulder disorder in order to obtain a medical opinion regarding whether the Veteran's right shoulder disorder was related to cold exposure, asbestos exposure, or claimed mustard gas exposure during service.  The Board instructed that a complete rationale be provided for all opinions.  A VA medical opinion regarding the right shoulder was obtained in October 2013, but the VA examiner did not discuss cold exposure, asbestos exposure or mustard gas exposure.  Although the physician provided an addendum opinion in February 2014, he provided no rationale as to his belief that the Veteran's right shoulder condition was not related to cold exposure, asbestos exposure, or claimed mustard gas exposure during service.  Therefore, the Veteran's right shoulder claim must be remanded for the specified medical opinion, including rationale.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board notes that the medical evidence indicates that the Veteran has tendonitis of both shoulders.  The Veteran has asserted that the disability of both of his shoulders are due to his cold weather exposure in service.  Given the similarity of the right and left shoulder claims, the Board believes that the left shoulder claim should also be remanded for a VA medical opinion.  

Finally, since the development as to the shoulder claims could have a significant impact upon the Veteran's TDIU and special monthly pension claims; these claims are inextricably intertwined and it is appropriate to defer consideration of the stated claims until the development requested is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA medical examination of the shoulders.  Based on an examination of the Veteran and a review of the record the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any chronic right or left shoulder condition, including degenerative joint disease and tendonitis, is related to service, including asserted exposure to frigid weather, asbestos, or mustard gas during service.  The reviewer must provide a complete rationale for all opinions provided.  

2.  Then, ensure the examination report is adequate and readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted, furnish the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


